Case 15-32642      Doc 69     Filed 06/03/19 Entered 06/03/19 17:55:07           Desc Main
                                Document     Page 1 of 5


                IN THE UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


 IN RE: Ruth Tines                            )
                                              )   Case No: 15 B 32642
                                              )   Judge:   Hunt
                                              )   Chapter 13
         Debtor                               )

                                 NOTICE OF MOTION

 Served upon the following parties electronically:
 Office of United States Trustee, Dirksen Federal Building, 219 S. Dearborn, St., Room
 873, Chicago, IL 60604
 Trustee: Marilyn O. Marshall, 224 S. Michigan Ste. 800, Chicago, IL 60604
 and served upon the following parties via U.S. Mail:
 Debtor: Ruth Tines, 3548 W 76th Pl, Chicago, IL 60652
 See Attached Service List

        PLEASE TAKE NOTICE that on June 24, 2019 at 10:00 a.m.,

 or as soon thereafter as I may be heard, I shall appear before the Honorable Judge

 Hunt, or any other Bankruptcy Judge presiding in her place in Courtroom 719 of the

 Dirksen Federal Building, 219 S. Dearborn St., Chicago, Illinois, on the attached Motion

 to Modify Plan, and shall request that the attached Order be entered, at which time you

 may appear if so desired.

                                  PROOF OF SERVICE

        I, The undersigned, an attorney, hereby certify that a copy of this notice was
 served electronically or mailed to the above persons, at her respective addresses, postage
 prepaid, by depositing in the U.S. Mail at 211 W. Wacker Dr., Chicago, IL 60606, before
 6:00 p.m. on or before June 3, 2019.


 ______/s/ Angelica Harb______
 Angelica Harb
 Law Office of Jason Blust, LLC
 211 W. Wacker Dr., Ste. 300
 Chicago, IL 60606
 312-273-5001
                  Case
Label Matrix for local     15-32642
                        noticing      Doc 69 DIRECTV,
                                               FiledLLC06/03/19      Entered LP
                                                         by American InfoSource 06/03/19
                                                                                   as ag 17:55:07      Desc
                                                                                            U.S. Bankruptcy     Main
                                                                                                             Court
0752-1                                            Document
                                             PO Box 5008            Page    2  of 5         Eastern Division
Case 15-32642                                  Carol Stream, IL 60197-5008                    219 S Dearborn
Northern District of Illinois                                                                 7th Floor
Eastern Division                                                                              Chicago, IL 60604-1702
Mon Jun 3 17:43:50 CDT 2019
Advocate Christ Medical Center                 American InfoSource LP as agent for            American InfoSource LP as agent for
4440 W 95th St                                 T Mobile/T-Mobile USA Inc                      Verizon
Oak Lawn, IL 60453-2600                        PO Box 248848                                  PO Box 248838
                                               Oklahoma City, OK 73124-8848                   Oklahoma City, OK 73124-8838


Armor Systems Co                               Arrow Financial Services                       Cardiovascular Consultants
1700 Kiefer Dr                                 5996 W Touhy Ave                               2800 West 95th St
Ste 1                                          Niles, IL 60714-4610                           Evergreen Park, IL 60805-2701
Zion, IL 60099-5105


Cbe Group                                      Cci                                            Certifed Svc
1309 Technology Pkwy                           Contract Callers I                             1733 Washington St Ste 2
Cedar Falls, IA 50613-6976                     Augusta, GA 30901                              Waukegan, IL 60085-5192



City of Chicago Department Revenue             City of Chicago Parking                        Columbus Cabrini
c/o Arnold Scott Harris P.C.                   Dept of Revenue                                c/o Hoevel Talbot Assoc.
111 W Jackson Blvd Ste 600                     PO Box 88292                                   225 W Washington St.
Chicago, IL 60604-3517                         Chicago, IL 60680-1292                         Chicago, IL 60606-2418


ComEd                                          Comcast Cable                                  Commonwealth Edison Company
PO Box 6111                                    PO Box 3002                                    3 Lincoln Center
Carol Stream, IL 60197-6111                    Southeastern, PA 19398-3002                    Attn: Bankruptcy Department
                                                                                              Oakbrook Terrace, IL 60181-4204


Credit Acceptance                              DIRECTV, LLC American InfoSource LP as agent   Enhanced Recovery Corp
Attn: Bankruptcy Dept                          PO Box 5008                                    Attention: Client Services
25505 West 12 Mile Rd Ste 3000                 Carol Stream, IL 60197-5008                    8014 Bayberry Rd
Southfield, MI 48034-8331                                                                     Jacksonville, FL 32256-7412


Falls Collection Svc                           First Premier Bank                             IC System
Po Box 668                                     601 S Minnesota Ave                            Attn: Bankruptcy
Germantown, WI 53022-0668                      Sioux Falls, SD 57104-4868                     444 Highway 96 East; Po Box 64378
                                                                                              St. Paul, MN 55164-0378


IRS                                            (p)ILLINOIS DEPARTMENT OF REVENUE              Illinois Department of Revenue
Special Procedures - Insolvency                BANKRUPTCY UNIT                                PO Box 4385
PO Box 7346                                    PO BOX 19035                                   Chicago, IL 60680-4385
Philadelphia, PA 19101-7346                    SPRINGFIELD IL 62794-9035


(p)JEFFERSON CAPITAL SYSTEMS LLC               Lance Martin & Assoc.                          M.C.O.A.
PO BOX 7999                                    5996 W Touhy Ave.                              City of Hometown
SAINT CLOUD MN 56302-7999                      Niles, IL 60714-4610                           Municipal Collections of America, Inc.
                                                                                              3348 Ridge Rd
                                                                                              Lansing, Il 60438-3112
Mage & Price       Case 15-32642          Doc 69 Midland
                                                   FiledCredit
                                                           06/03/19
                                                                Management,Entered   06/03/19
                                                                            Inc. as agent for 17:55:07      Desc Main
                                                                                                 Midnight Velvet
707 Lake Cook Road                                    Document
                                                 MIDLAND FUNDING LLC     Page    3  of 5         Swiss Colony Midnight Velvet
Deerfield, IL 60015-5613                             PO Box 2011                                          1112 7th Ave
                                                     Warren, MI 48090-2011                                Monroe, WI 53566-1364


Midnight Velvet                                      Monroe & Main                                        Monroe And Main
c/o Creditors Bankruptcy Service                     c/o Creditors Bankruptcy Service                     1112 Seventh Ave.
P.O. Box 800849                                      P.O. Box 800849                                      Monroe, WI 53566-1364
Dallas, TX 75380-0849                                Dallas, TX 75380-0849


Municollofam                                         Oaklawn Immediate Care                               PEOPLES GAS LIGHT & COKE COMPANY
3348 Ridge Road                                      4419 W 95th St                                       200 EAST RANDOLPH STREET
Lansing, IL 60438-3112                               Oak Lawn, IL 60453-7223                              CHICAGO, ILLINOIS 60601-6433



Peoples Gas                                          Scotts Lawn Service                                  Sears/cbna
Attention: Bankruptcy Department                     PO Box 388                                           Po Box 6282
130 E. Randolph 17th Floor                           Marysville, OH 43040-0388                            Sioux Falls, SD 57117-6282
Chicago, IL 60601-6207


Speedy Cash                                          Target Credit Card (TC)                              University of Chicago Medical Ctr
3611 N Ridge Rd                                      C/O Financial & Retail Services                      15965 Collections Center Drive
Wichita, KS 67205-1214                               Mailstop BT     P.O. Box 9475                        Chicago, IL 60693-0159
                                                     Minneapolis, MN 55440-9475


Verizon                                              Jason Blust                                          Marilyn O Marshall
500 Technology Dr                                    Law Office of Jason Blust, LLC                       224 South Michigan Ste 800
Ste 550                                              211 W. Wacker Drive                                  Chicago, IL 60604-2503
Weldon Spring, MO 63304-2225                         Ste. 300
                                                     Chicago, IL 60606-1390

Patrick S Layng                                      Ruth L Tines
Office of the U.S. Trustee, Region 11                3548 W. 76th Place
219 S Dearborn St                                    Chicago, IL 60652-1410
Room 873
Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Illinois Department of Revenue                       (d)Illinois Department of Revenue                    Jefferson Capital Systems
100 W. Randolph Street                               Bankruptcy Section Suite 7-400                       16 Mcleland Rd
Legal Services M/C                                   PO BOX 64338                                         Saint Cloud, MN 56303
Chicago, IL 60601                                    Chicago, IL. 60664-0338


(d)Jefferson Capital Systems LLC                     End of Label Matrix
Purchased From Verizon Wireless                      Mailable recipients      49
Po Box 7999                                          Bypassed recipients       0
Saint Cloud Mn 56302-9617                            Total                    49
Case 15-32642      Doc 69     Filed 06/03/19 Entered 06/03/19 17:55:07             Desc Main
                                Document     Page 4 of 5


                IN THE UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


 IN RE: Ruth Tines                             )
                                               )   Case No: 15 B 32642
                                               )   Judge:   Hunt
                                               )   Chapter 13
          Debtor                               )


                              MOTION TO MODIFY PLAN

        Now comes Ruth Tines (hereinafter referred to as “Debtor”), by and through her
 attorneys, and moves this Honorable Court for entry of an Order Modifying Plan,
 pursuant to section 1329 of the bankruptcy code, and in support thereof, respectfully
 represents as follows:


        1.      On September 25, 2015, the Debtor filed a petition for relief under

 Chapter 13 of the Bankruptcy Code.

        2.      This Honorable Court confirmed the Debtor’s Chapter 13 plan on

 December 16, 2015. The confirmed plan called for payments of $345.00 for 60 months,

 paying unsecured creditors 6% on their claims.

        3.      Debtor’s confirmed plan calls for the commitment period to be 60 months.

 At the time of filing, the Debtor’s priority creditors amounted to $14,587.00 which

 caused her case to run 60 months. The priority creditors that actually filed claims in the

 Debtor’s case amounted to $11,886.37. Debtor is under median and is eligible for a

 minimum commitment period of 36 months. At a 36 month plan, Debtor will pay general

 unsecured creditors 10% of their claims.

        4.      Debtor’s case is currently running over term because of the minimum 60

 month term which causes the minimum pot balance to be $23,084.00. Debtor’s minimum

 pot balance should be $12,420.00 since she is under median and eligible for a minimum
Case 15-32642       Doc 69    Filed 06/03/19 Entered 06/03/19 17:55:07          Desc Main
                                Document     Page 5 of 5


 commitment period of 36 months. Debtor believes she can finish her case timely if her

 plan payment is increased to $460.00 per month. Debtor believes she can afford to pay

 the new plan payment and her other household expenses. Please see attached Exhibit A

 for Debtor’s I and J schedules.

        5.      The Debtor is respectfully requesting that her minimum commitment

 period is decreased to 36 months.

        6.      If the Debtor’s commitment period is decreased, and her plan payment is

 increased to $460.00 per month, the general unsecured creditors will receive at least 10%

 of their claims.




        WHEREFORE, Debtor prays that this Honorable Court enter an Order for the
 following relief:

             1. Decreasing the Chapter 13 plan commitment period to 36 months;
             2. Increasing the Chapter 13 plan payment to $460.00 per month; and
             3. For such other relief as this Court deems proper under the circumstances.




 Respectfully submitted,

 _____/s/ Angelica Harb
 Angelica M. Harb
 Law Office of Jason Blust, LLC
 211 W. Wacker Dr., Ste. 300
 Chicago, IL 60606
 312-273-5001
